DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amou et al. (US 2009/0266591 A1, cited in IDS) in view of Matsuo et al. (US 7,159,418 B2).
Regarding claim 1, Amou teaches a prepreg obtained by compositing a quartz glass cloth and a thermosetting resin composition [0009], wherein the dielectric loss tangent of the quartz glass cloth is less than 0.001 at 10 GHz [0025], which reads on a low dielectric resin substrate, which is a composite comprising a quartz glass cloth and an organic resin, wherein the quart glass cloth has a dielectric loss tangent of less than 0.0010 at 10 GHz.
Amou does not teach that the quartz glass cloth is an annealed quartz glass cloth. However, Matsuo teaches annealing a synthetic quartz glass in a high-temperature air furnace by heating to 1,350° C, and then slowly cooling at a rate of 10° C/hr from 1,350° C to 800° C (7:4-7), wherein the synthetic quartz glass is a synthetic quartz glass substrate (1:10-12). Amou and Matsuo are analogous art because both references are in the same field of endeavor of using a substrate comprising a quartz glass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use annealing Amou’s quartz glass cloth in a high-temperature air furnace by heating to 1,350° C, and then slowly cooling at a rate of 10° C/hr from 1,350° C to 800° C, as suggested by Matsuo, which would read on wherein the quartz glass cloth is an annealed quartz glass cloth as claimed. One of ordinary skill in the art would have been motivated to do so because Matsuo teaches that annealing a synthetic quartz glass in a high-temperature air furnace by heating to 1,350° C, and then slowly cooling at a rate of 10° C/hr from 1,350° C to 800° C (7:4-7) is beneficial for being effective for mitigating thermal strains (5:46-48), which would have been desirable for Amou’s quartz glass cloth because Amou teaches that a prepreg is obtained by compositing the quartz glass cloth and a thermosetting resin composition [0009], and because Amou’s quartz glass cloth in Amou’s prepreg would have required mitigated thermal strains to some extent.
The Office recognizes that all of the claimed physical properties are not positively taught by Amou, namely wherein the annealed quartz glass cloth has a dielectric loss tangent of less than 0.0010 at 10 GHz, and tensile strength of 1.0 N/25 mm or more per cloth weight (g/m2). However, Amou in view of Matsuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the annealed quartz glass cloth and the low dielectric resin substrate. Furthermore, the instant application recites that such a low dielectric resin substrate of the present invention can provide a resin substrate that includes an annealed quartz glass cloth with a low dielectric loss tangent and excellent in tensile strength [0012], that the inventive low dielectric resin substrate can provide a resin substrate that includes an annealed quartz glass cloth having a low dielectric loss tangent and excellent in tensile strength [0019], that quartz glass cloth itself to be used has a low dielectric loss tangent and is also excellent in tensile strength [0019], that heating a quartz glass cloth or a silica powder at a temperature of 500°C to 1500°C is effective for lowering the dielectric loss tangent [0020], that in the annealed quartz glass cloth, the tensile strength of the cloth is greatly improved [0020], that the annealed quartz glass cloth used in the present invention is a hea treated (at 500 to 1500° C)quartz glass cloth [0026], that this has a dielectric loss tangent of less than 0.0010 at 10 GHz, preferably a dielectric loss tangent of 0.0008 or less, more preferably 0.0005 or less, further preferably 0.0002 or less, and this has tensile strength of 1.0 N/25 mm or more per cloth weight (g/m2), and preferably 1.2 N/25 mm or more per cloth weight (g/m2) [0026], that an annealed quartz glass cloth, which is a quartz glass cloth subjected to a high-temperature treatment at a temperature of 50° C or higher, and which then has a strained layer on the surface of the fibers configuring the cloth removed, becomes a quartz glass cloth that has a dielectric loss tangent of less than 0.0010 in a high frequency region at 10 GHz, and tensile strength of 1.0 N/25 mm or more per cloth weight (g/m2) [0044], that by this step, dielectric loss tangent can be made less than 0.0010 [0050], that in this way, an annealed quartz glass cloth with an even lower dielectric loss tangent can be obtained [0054], that in this way, an annealed quartz glass cloth with an even lower dielectric loss tangent can be obtained [0054], and that by this strength recovery step, an annealed quartz glass cloth with a low dielectric loss tangent and high tensile strength can be obtained, the dielectric loss tangent being less than 0.0010, and the tensile strength being 1.0 (N/25 mm) or more per cloth weight (g/m2) [0071]. Also, Amou teaches that the dielectric loss tangent of the quartz glass cloth is less than 0.001 at 10 GHz [0025]. Therefore, the claimed physical properties would naturally arise from the annealed quartz glass cloth and the low dielectric resin substrate that is rendered obvious by Amou in view of Matsuo. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 2, Amou teaches that the thermosetting resin composition further comprises a silicon oxide filler [0009, 0032], wherein the particle diameter of the silicon oxide filler is 10 μm or less or in the range of 0.2 to 3 μm [0033], wherein a cured product of the thermosetting resin composition has a dielectric loss tangent of 0.003 or less at 10 GHz [0032], which reads on the low dielectric resin substrate according to claim 1, further comprising a silica powder, and an average particle size of 10 μm or less or 0.2 to 3 μm.
The Office recognizes that all of the claimed physical properties are not positively taught by Amou, namely the silica powder having a dielectric loss tangent of less than 0.0010 at 10 GHz. However, Amou in view of Matsuo renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the silica powder and the low dielectric resin substrate according to claim 1 as explained above. Furthermore, the instant application recites that the silica powder to be loaded itself also has a low dielectric loss tangent [0014], that a silica powder having a dielectric loss tangent of less than 0.0010 at 10 GHz and an average particle size of 0.1 to 30 pm can be used [0019], that a silica powder having an average particle size of 0.1 to 30 pm and a dielectric loss tangent of less than 0.0010 at 10 GHz [0023], that silica powder that can be used for the present invention has an average particle size of 0.1 to 30 pm, and preferably a dielectric loss tangent of less than 0.0010 at 10 GHz [0082], that silica powder that can be favorably used in the present invention is a low dielectric silica powder which is provided with low dielectricity by heat-treating at a temperature of 500°C to 1500°C, and which further has the surface of the silica powder etched with a basic aqueous solution, further preferably with alkaline electrolyzed water having a pH of 12 or higher [0083], that a silica powder that is preferable in the present invention has a silanol group (Si-OH) content of 300 ppm or less, and when the content is less than this, the dielectric loss tangent becomes sufficiently low [0083], that by the above-described heat treatment, the silanol group amount contained in the silica powder becomes 300 ppm or less, preferably 280 ppm or less, further preferably 150 ppm or less, and a silica powder having characteristics of a low dielectric loss tangent is achieved [0084], that a low dielectric silica powder that is favorably used in the present invention is a silica powder that has an average particle size of 0.1 to 30 μm [0085], and that the silica powder can be provided with a dielectric loss tangent of less than 0.0010, preferably 0.0005 or less, more preferably 0.0004 or less at 10 GHz by heat-treating at a temperature of 500°C to 1500°C [0086]. Also, Amou teaches that the thermosetting resin composition further comprises a silicon oxide filler [0009, 0032], wherein the particle diameter of the silicon oxide filler is 10 μm or less or in the range of 0.2 to 3 μm [0033], wherein a cured product of the thermosetting resin composition has a dielectric loss tangent of 0.003 or less at 10 GHz [0032]. Also, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use annealing Amou’s quartz glass cloth in a high-temperature air furnace by heating to 1,350° C, and then slowly cooling at a rate of 10° C/hr from 1,350° C to 800° C, as suggested by Matsuo. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 3-4, Amou teaches that the prepreg is obtained by compositing a quartz glass cloth and a thermosetting resin composition [0009], wherein the thermosetting resin composition comprises at least one crosslinking component [0009] that is a polybutadiene compound [0034] that has as a number-average molecular weight exceeding 100,000 [0035], which is a thermoplastic elastomer, which reads on wherein the organic resin is a thermoplastic resin as claimed.
Regarding claims 5-6, Amou teaches that the prepreg is obtained by compositing a quartz glass cloth and a thermosetting resin composition [0009], wherein the thermosetting resin composition comprises at least one crosslinking component selected from a polybutadiene comprising -CH=CH2 groups, a polyfunctional styrene compound comprising -CH=CH2 groups, a bismaleimide compound, and a thermosetting polyphenylene ether [0009], and epoxy resins or cyanate ester resins [0040], which reads on wherein the organic resin is a thermosetting resin as claimed.
Regarding claims 7-8, Amou teaches that the prepreg is obtained by compositing a quartz glass cloth and a thermosetting resin composition [0009]. Amou teaches that examples of typical resin materials having a low permittivity and a low dielectric loss tangent include polytetrafluoroethylene [0005], that compositing a resin composition and a glass cloth having low permittivities and low dielectric loss tangents can provide an insulating material for printed wiring boards excellent in dielectric properties, and mechanical properties [0006], and that the prepreg has a low permittivity and dielectric loss tangent since the prepreg is composed of a resin and a quartz glass cloth having low dielectric loss tangents [0010], which suggests using polytetrafluoroethylene to modify Amou’s thermosetting resin composition, which suggest wherein the organic resin is a thermoplastic resin, wherein the thermoplastic resin is one or more thermoplastic resins that are fluorine resin as claimed.
Amou does not teach a specific embodiment wherein the thermoplastic resin is one or more thermoplastic resins selected from polyphenylene ether, polyether ether ketone, polyether ketone, polyether sulfone, and fluorine resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use polytetrafluoroethylene to modify Amou’s thermosetting resin composition in Amou’s prepreg, which would read on wherein the organic resin is a thermoplastic resin, wherein the thermoplastic resin is one or more thermoplastic resins that are fluorine resin as claimed. One of ordinary skill in the art would have been motivated to do so because Amou teaches that the polytetrafluoroethylene is beneficial for being a typical resin materials having a low permittivity and a low dielectric loss tangent [0005], and that compositing a resin composition and a glass cloth having low permittivities and low dielectric loss tangents is beneficial for providing an insulating material for printed wiring boards excellent in dielectric properties, and mechanical properties [0006], which would have been desirable for Amou’s thermosetting resin composition in Amou’s prepreg because Amou teaches that the prepreg is obtained by compositing a quartz glass cloth and a thermosetting resin composition [0009], and that the prepreg has a low permittivity and dielectric loss tangent since the prepreg is composed of a resin and a quartz glass cloth having low dielectric loss tangents [0010].
Regarding claims 9-10, Amou teaches that the prepreg is obtained by compositing a quartz glass cloth and a thermosetting resin composition [0009], wherein the thermosetting resin composition comprises at least one crosslinking component selected from a bismaleimide compound, and a thermosetting polyphenylene ether [0009] that is an allyl-modified polyphenylene ether [0039], and epoxy resins or cyanate ester resins [0040], which reads on wherein the thermosetting resin is one or more thermosetting resins that is epoxy resin, allylated polyphenylene ether resin, maleimide resin, bismaleimide resin, or cyanate resin as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767